DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/223,991 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Note – Claim Dependency
Claim 8 is the method claim comprising limitations congruent in scope to those of system claim 18.  While not necessarily improper, Claim 18 depends on/further limits claim 17, whereas claim 8 depends directly on claim 1 (as distinguished from claim 7).  While dependencies for both claims 8 and 18 are proper/valid, this minor difference is brought to Applicant’s attention to ensure that claim dependencies (for both/either of claims 8 and 18) align with/reflect Applicant’s intent.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,970,820, hereinafter ‘820.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct from each other for the following reasons:
•	Instant claim 1 and claim 1 of reference recite common subject matter;
•	Whereby instant claim 1, which recites the open ended transitional phrase “comprising”, does not preclude any additional elements recited by claim 1 of the reference;
•	Whereby the elements of claim 21 are fully anticipated by patent claim 1 of ‘820, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
•	Elements of instant claim 11, are additionally anticipated by reference claim 1, in view of Obviousness type Double Patenting procedures as they relate to system/CRM and method claims of congruent scopes.
•	Elements of instant claim(s) otherwise not present explicitly in corresponding reference claim(s) identified below, and/or omitted in the instant claims as compared to claims of reference (see specifically slight differences in the language of that final limitation in the first table below), correspond to interpretations under plain meaning definitions and/or explicitly disclosed obvious variants/alternatives thereto as identified in the corresponding Specification of the reference application, and accordingly serve in identifying permissible interpretation of claims of reference serving as grounds for nonstatutory double patenting rejection(s).  While the disclosure of reference may not be used as prior art (Double Patenting concerns the claims of reference), portions of the specification which provide support for reference claims may also be examined and considered when addressing the scope of claim(s) of reference and the issue of whether an instant claim defines an obvious variation or falls within the scope of an invention claimed in the claim(s) of reference.

Instant Claims
Claims of Reference 10,970,820
Claim 1/11
A method for super resolution imaging, the method comprising:
receiving, by a processor, a low resolution image;
Claim 1/11
A method for super resolution imaging, the method comprising:
receiving, by a processor, a low resolution image;
generating, by the processor, a first intermediate high resolution image having an
improved resolution compared to the low resolution image, wherein the first intermediate
high resolution image is generated by a first convolutional neural network using the low resolution image;
generating, by the processor, a first intermediate high resolution image having an
improved resolution compared to the low resolution image, wherein the first intermediate
high resolution image is generated by a first convolutional neural network using the low resolution image;
generating, by the processor, a second intermediate high resolution image having
an improved resolution compared to the low resolution image, wherein the second
intermediate high resolution image is generated by a second convolutional neural network
using the low resolution image;
generating, by the processor, a second intermediate high resolution image having
an improved resolution compared to the low resolution image, wherein the second
intermediate high resolution image is generated by a second convolutional neural network
using the low resolution image;
merging, by the processor, the first intermediate high resolution image and the
second intermediate high resolution image; and
merging, by the processor, the first intermediate high resolution image and the
second intermediate high resolution image; and
generating, by the processor, a final high resolution image based on the merging,
generating, by the processor, a final high resolution image based on the merging,
wherein generating the final high resolution image includes performing a weighted sum across a convoluted output based on the first convolutional neural network and the second convolutional neural network.
wherein a weighted sum of the final high resolution image includes a convolution based on the first convolutional neural network and the second convolutional neural network that is merged.

	
Dependent claims 2-10, and corresponding claims 12-20 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over the reference claims identified in U.S. Patent No. 10,970,820, as claims of reference anticipate corresponding instant claims as illustrated in the table below (direct correspondence), in further view of Obviousness type Double Patenting procedures as they relate to system, method and CRM claims of congruent scopes. 

Instant application
Claims of Reference 
Claim(s) 2/12
Claim(s) 2/12
Claim(s) 3/13
Claim(s) 3/13
Claim(s) 4/14
Claim(s) 4/14
Claim(s) 5/15
Claim(s) 5/15
Claim(s) 6/16
Claim(s) 6/16
Claim(s) 7/17
Claim(s) 7/17
Claim(s) 8/18
Claim(s) 8/18
Claim(s) 9/19
Claim(s) 9/19
Claim(s) 10/20
Claim(s) 10/20

	

Allowable Subject Matter and Reasons for Allowance
Claims 1-20 would be allowable if rewritten/amended and/or accompanied by an appropriate Terminal Disclaimer, to overcome the rejection(s) under Double Patenting set forth in this Office action above.  Cited references fail to serve in any obvious combination of references teaching/suggesting each and every limitation as required by the claim(s) as a whole and to include in particular:
merging, by the processor, the first intermediate high resolution image and the second intermediate high resolution image; and
generating, by the processor, a final high resolution image based on the merging, 
wherein generating the final high resolution image includes performing a weighted sum across a convoluted output based on the first convolutional neural network and the second convolutional neural network.

Reference may also be made to that rationale as presented for Parent Application No. 16/693,146 (now U.S. Patent No. 10,970,820), in that Notice of Allowance/Office Action dated 08 December 2020.  Additionally cited references (see attached PTO-892), have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669